Whereupon,
the Court,
at the prayer of the defendant’s counsel, instructed the jury, that if they should be satisfied by the evidence, that the importation of the petitioner into the county of Washington was with the intent that he should be hired to remain for a limited time only, and not permanently, it was not such an importation as is within the first section of the Act of Maryland of 1796, c. 67. -Verdict for the defendant.
A bill of exceptions was signed and a writ of error taken out, but not prosecuted.